Case 1:18-cv-01436-MN Document 119 Filed 04/03/20 Page 1 of 2 PageID #: 8848




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


QUEST DIAGNSTICS INVESTMENTS LLC,

                       Plaintiffs,                      C.A. No.: 1:18-CV-01436-MN
v.

LABORATORY CORPORATION OF
AMERICA HOLDINGS, ESOTERIX, INC.,
and ENDOCRINE SCIENCES, INC.,

                       Defendants.



      DEFENDANTS’ NOTICE OF DOCUMENT AND DEPOSITION SUBPOENAS
                       TO JOSEPH TAKAREWSKI

       Defendants Laboratory Corporation of America Holdings, Esoterix, Inc., and Endocrine

Sciences, Inc., hereby notify all parties in this case, in accordance with Federal Rule of Civil

Procedure 45(a)(4), that they intend to serve the attached subpoenas on Mr. Joseph Takarewski,

commanding the production of documents, information, or objects by April 24, 2020 and the

appearance for deposition on May 1, 2020.




                                                -1-
Case 1:18-cv-01436-MN Document 119 Filed 04/03/20 Page 2 of 2 PageID #: 8849




Dated: April 6, 2020                      Respectfully submitted,

Of Counsel:                               WILSON SONSINI GOODRICH & ROSATI, P.C.

Edward G. Poplawski*
Olivia M. Kim*                            /s/ Ian R. Liston
Erik J. Carlson*                          Ian R. Liston (#5507)
WILSON SONSINI GOODRICH & ROSATI, P.C.    Johanna Peuscher-Funk (#6451)
633 West Fifth Street, Suite 1550         222 Delaware Avenue, Suite 800
Los Angeles, CA 90071                     Wilmington, DE 19801
(323) 210-2900                            (302) 304-7600
epoplawski@wsgr.com                       iliston@wsgr.com
okim@wsgr.com                             jpeuscherfunk@wsgr.com
ecarlson@wsgr.com
                                          Counsel for Defendants Laboratory
Matias Ferrario*                          Corporation of America Holdings; Esoterix,
KILPATRICK TOWNSEND & STOCKTON LLP        Inc.; and Endocrine Sciences, Inc.
1001 West Fourth Street
Winston-Salem, NC 27101-2400
(336) 607-7300
mferrario@kilpatricktownsend.com


*Added Pro Hac Vice




                                    -2-
